       Case 2:19-cv-01171-JTM-KWR Document 80 Filed 09/18/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
           Plaintiff                 §
                                     §
 VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                     §
                                     §
 JEFF LANDRY, ET AL,                 §
             Defendants              §     MAGISTRATE KAREN WELLS ROBY
                                     §
******************************************************************************


          DEFENDANT’S RE-URGED MOTION TO STAY PROCEEDINGS



       NOW INTO COURT, through undersigned counsel comes Defendant Warren

Montgomery, in his official capacity as District Attorney for the 22nd Judicial District, State of

Louisiana (referred to hereinafter as "Defendant"), who for the reasons more fully discussed in the

attached Memorandum in Support, respectfully moves this Honorable Court to stay all proceedings

in the above captioned matter until: 1) Petitioner’s underlying criminal case has run its course to

conclusion and 2) after final resolution of Petitioner’s criminal charges, this Court may, upon

proper motion by Defendant, determine whether Plaintiff’s claim can still be maintained under

law.

       WHEREFORE, Defendant Montgomery prays that this Honorable Court stay all

proceedings in the above captioned matter until Petitioner’s underlying criminal case has run its

course to conclusion and, after final resolution of Petitioner’s criminal charges, this Court may,

upon proper motion by Defendant, determine whether Petitioner’s claim can still be maintained

under law.
      Case 2:19-cv-01171-JTM-KWR Document 80 Filed 09/18/20 Page 2 of 2




                                                 Respectfully submitted,

                                                 s/ Cary J. Menard
                                                CARY J. MENARD (Bar No. 09426)
                                                701 N. Columbia St. – 2nd Floor DA
                                                Covington, Louisiana 70433
                                                Telephone: (985) 871-4530
                                                Facsimile: (985) 867-5124
                                                Email: cmenard@22da.com
                                                Counsel for Defendant, Warren Montgomery,
                                                in his capacity as District Attorney for the
                                                22nd Judicial District, State of Louisiana.




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was electronically filed with the

Clerk of Court of the United States District Court for the Eastern District of Louisiana on

September 18, 2020, by using the CM/ECF system. Notice of this filing will be sent to all counsel

of record by operation of the court’s electronic filing system.

         I further certify that the following pro se litigant was served with a copy of the forgoing

 document via United States Mail:


 Kevin M. Quatrevingt
 62114 Warrior Road
 Lacombe, LA 70445



                                              s/ Cary J. Menard_________________
                                              CARY J. MENARD (Bar No. 09426)
